Appeal unanimously dismissed as moot, without costs. Memorandum: This is an appeal from an order denying appellant’s motion to settle the record on appeal. The appeal with which the record is concerned was dismissed by this court on December 7, 1967 and a motion returnable February 27, 1968, which we treated as a motion to vacate our former dismissal of the appeal, is denied concurrently herewith. The issues presented herein thereby have become academic. (Appeal from order of Brie Special Term denying motion to settle record on appeal.) Present — Williams, P. J., Del Vecchio, Marsh, Witmer and Henry, JJ.